Citation Nr: 1242471	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  06-03 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for herniated nucleus pulposus, lumbar spine.  

2.  Entitlement to service connection for cervical disc disease, to include secondary to service-connected herniated nucleus pulposus, lumbar spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc. (PVA)


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1969 to December 1969, in the New York National Guard from March 24, 1970 to March 30, 1970, and July 1972 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and April 2005 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The May 2004 decision denied an increased rating for herniated nucleus pulposus, lumbar spine.  The April 2005 rating decision denied service connection for cervical disc disease.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2008.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claims in October 2010 for further development.  

In July 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2012).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The opinion was provide to the Veteran and his representative in September 2012.  In November 2012, PVA provided additional argument.  

The issue of entitlement to special monthly compensation (SMC) for loss of use of the right foot being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for herniated nucleus pulposus being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic neck or cervical spine disorder was not demonstrated during ACDUTRA or for many years thereafter; and, the competent and credible evidence fails to establish that the Veteran's cervical disc disease was caused by his ACDUTRA or caused or aggravated by his service-connected herniated nucleus pulposus, lumbar spine disability.  


CONCLUSION OF LAW

Cervical disc disease was not incurred in or aggravated by ACDUTRA, nor is it shown to be caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101(24)(B), 1110, 5103, 5103A, 5107(b) (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2004 and May 2007.  The letters fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the October 2004 letter addresses service connection on a direct basis, and the May 2007 letter addressed the requirements for secondary service connection.  With those letters, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The RO associated the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security disability records with the claims file.  The Veteran's personnel statements and lay history have been included with the record as well.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran initially underwent a VA examination in January 2005.  That VA opinion addressed direct and secondary service connection in connection with the claim.  However, it was inadequate because it did not address aggravation on a secondary basis.  

In December 2010, the Veteran underwent another VA examination the results of which have been included in the claims file for review.  In this examination report, the examiner gave an opinion as to direct service connection and secondary service connection.  The examination involved review of the claims file, thorough examination of the Veteran, and an opinion regarding the Veteran's cervical spine.  However the rationale was limited as it did address the basis for the cervical spine disorder, but did not give a complete rationale as to why the cervical spine was not aggravated by the Veteran's service-connected herniated nucleus pulposus, lumbar spine

Next, at the Board's request, a specific medical opinion from the Veterans Health Administration (VHA) was obtained in September 2012.  The Board finds that the specialist VHA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The VHA physician clearly reviewed the entire record.  Such is evidenced by the examiner's recitation of other relevant documents.  The opinion considered all of the pertinent evidence of record, to include the Veteran's service treatment records and his recorded lay history, and an indication that he reviewed the medical literature in connection with the claim.  He also provided detailed rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet.App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); 16 Vet.App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for a cervical spine disorder based on an injury sustained during ACDUTRA.  Alternative, he argues that that his cervical spine disorder was due to or aggravated by his service-connected low back disability.  

At the outset, it is important to note, that the Veteran has been granted service connection for herniated nucleus pulposus, lumbar spine.  He is service-connected for other disabilities which are not at issue with this claim.  

Pursuant to 38 U.S.C.A. § 101(24) , "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT  or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1137, 1153 (West 2002).  

Even if a person has had a period of active duty, that service alone does not make the claimant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet.App. 40 (2010); (citing Acciola v. Peake, 22 Vet.App. 320 (2008) and Biggins v. Derwinski, 1 Vet App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id.  

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24) ;38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998); Paulson v. Brown, 7 Vet.App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)  (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.  Nonetheless, because this claim was pending before the regulatory change was made (August 2004), the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet.App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

Service treatment records show that in July 1972, the Veteran dismounted from a 2.5 ton truck and hurt his back and left leg.  Pain was experienced immediately with progression of symptoms in the back and left leg.  He underwent a laminectomy and fusion in September 1972.  The final clinical diagnosis was herniated lumbar disc, L5-S1.  There were no findings, treatment, or diagnosis related to the cervical spine.  

Service connection was granted in June 1973 for post operative herniated nucleus pulposus.  Notably, when he filed his claim in September 1972, he made no reference to his cervical spine.  A contemporaneous May 1973 VA examination was also silent with respect to any complaints, treatment, or diagnosis of a neck (cervical spine) disorder.  VA examinations conducted in October 1974, October 1977, and May 1979 contained similar negative findings.  All four examinations only made reference to active low back symptomatology.

Indeed, the first reference to a cervical spine disorder is not shown until March 2004 wherein MRI findings which showed degenerative spondylosis C4 through C6, broad based disc herniation, centrally at C5-C6 with moderate central canal stenosis, and mild central canal stenosis at C4-C5.  In June 2004, the Veteran was seen by VA for a neurology consultation.  He complained of losing sensation in his hands and dropping things.   He had constant sharp pain in the neck which worsened while sitting at a computer.  MRI of the cervical spine showed small central disc bulge ant C5-C6 with canal narrowing.  The diagnosis was likely bilateral carpal tunnel syndrome (CTS), left more than right.  He was scheduled for an EMG of the upper extremities.  

In August 2004, the Veteran was seen by VA for an EMG consultation.  He complained of numbness in all digits, neck pain and involuntary movements in the thenar muscles for approximately one year.  He underwent nerve conduction studies (NCS) and EMG.  The conclusion was CTS.  The examiner stated that there was no evidence of left or right radiculopathy.  Reduced recruitment was noted in C6 and C7 innervated muscles on the left.  

Later that month, the Veteran was seen by his VA primary care physician to discuss the status/workup for his back/neck.  The examiner opined that she thought that the Veteran's ongoing problem with his back and neck were likely at least somewhat related to his service-connected condition and this was definite worsening/progression of the problem.  She provided no rationale for her findings.  

The Veteran underwent a VA examination in January 2005.  It was note that he was service-connected for a herniated nucleus pulposus from 1972.  His service treatment records and medical records did not indicate he suffered any traumatic injury to the cervical spine.  A review of his imaging data showed anterior osteophytes at C4-5 and C5-6.  Otherwise, there was normal alignment to the cervical spine.  Images revealed prominent C5-C6 discs herniating into the canal with minimal contact to the spinal cord.  In this regard, the examiner indicated that herniated discs at the C5-6 level were very common as this is a motion segment with slightly increased range of motion over the other elements of the subaxial cervical spine.  This was more likely than not unrelated to a lumbar herniated disc from 1972.  

The Veteran testified at a Travel Board hearing before the undersigned VLJ in July 2008.  He indicated that he first informed his medical personnel of his cervical spine problems in August 2004.  He testified that his doctor informed him that his original injury upset the integrity of the spine and all of the injuries thereafter were related.  

In July 2008, the Veteran was seen by Dr. D.K.D, his private chiropractor.  He related in his findings that the injury sustained by the Veteran while in service contributed greatly to his present condition.  He related that the Veteran's lumbar injury added undue stress to his entire spine, which in turn caused acceleration of the degenerative changes that usually come with aging.  

The Veteran underwent VA examination in December 2010.  The examiner cited previous cervical spine findings, reviewed the claims file, and remarked on the service treatment records.  She opined that any disability of the Veteran's cervical spine did not have its onset during service, was not related to an in-service injury, and was not caused by his lumbar spine disability.  The examiner's rationale for her opinion was that there was no neck pain in service.  Further, after extensive review of the medical orthopedic literature along with the evidence in the claims file and the Veteran's lay history, the examiner found no causal relationship between lumbosacral degenerative joint disease and degenerative joint disease of the cervical spine.  Referencing an August 2004 neurological report and a January 2005 VA examination report, the examiner also indicated that the Veteran's upper extremity symptoms were more likely due to carpal tunnel syndrome.  His degenerative joint disease of the cervical spine in C5-6 was more likely due to activities of aging.  The opinion also indicated that the Veteran's cervical spine disorder had not been aggravated by his service-connected low back disability, but the examiner provided no rationale for this finding.  

In July 2012, a VHA medical expert opinion was sought in connection with the Veteran's claim.  The VA medical expert indicated that according to all of the evidence of record, it was less likely as not that the Veteran's current cervical spine disorder had its onset in service during the 1972 injury, nor was it related to any in-service injury.   He addressed that STRs were negative for problems with the Veteran's cervical spine.  There was no noted treatment or evaluation for his cervical spine until decades later, when he was being evaluated for possible chest pain.  The examiner highlighted the fact that the Veteran specifically testified in July 2008 that he did not experience a specific pain for his cervical spine at the time of the injury in service.  

As to the Veteran's contention that it was possible that he injured his cervical spine at the same time when he injured his low back, the examiner stated that this was always a consideration, but that the Veteran's cervical problems had some radicular type symptoms and in no documentation of record, to include the Travel Board hearing, STRS, or his medical records did he have any such radicular symptoms from the time of the injury.  The first notation of those sort of symptoms were decades later.  His 2004 neurological evaluation showed he did not have significant neck pain but more numbness in his hands.  According to the medical expert, if the injury in service had caused his cervical spine problems, one would expect those symptoms to be consistent with what he was complaining of presently, but they were not consistent.   

The medical expert also opined that it was less likely as not that the Veteran's current disability of the cervical spine was caused by his service connected lumbar spine disability or aggravated beyond its natural progression by his service-connected lumbar spine disability.  He again noted that degenerative joint disease of the cervical spine in the C5-6 area was a common finding with aging.  Development of radicular symptoms from such was fairly common.  These injuries could arise without any other injury or underlying lumbar condition.  The examiner added that the medical literature did support that fusion such as the Veteran had at L5-S1 could put increased stress upon the vertebral segments adjacent to the fusion.  The spine condition could cause intermittent flare-ups by altering his posture; but the literature did not support that it would aggravate beyond the natural profession of the cervical spine condition.  Additionally, the literature did not support that it would directly cause his cervical spine condition.  

At the outset, it is important to note, that the Veteran's service treatment records are devoid of findings, treatment, or diagnosis showing that the Veteran had any cervical spine problems during his ACDUTRA service.  Although the Veteran presently has a cervical spine disorder, there is nothing indicative of a cervical spine/neck problems during ACDUTRA other than the Veteran's statement of such.   During his Travel Board hearing , the Veteran testified that his cervical spine disorder could have occurred during ACDUTRA.  The service treatment records do show he sustained a lumbar spine injury at that time and he was subsequently service-connected for that injury.  However, and rather significantly, no cervical spine problems were found on examination, during subsequent surgery performed at that time, or on examination in 1974, 1977, or 1979.  The Veteran made no reference to a cervical spine disorder until 2004, when he was seen for an EMG, more than 30 years after his ACDUTRA service.  This weighs against the assertion of service onset.  

Additionally, while the Veteran would be competent to state that he had cervical spine symptoms during ACDUTRA, he did not indicate that such was the case.  He testified as to the opposite.  He is also not deemed competent to diagnose a cervical spine disorder.  The Veteran's assertions are inconsistent when measured against the evidence of record which was previously mentioned, does not establish a diagnosis related to the cervical spine until more than 30 years post ACUTRA.  Therefore, although Shedden element number one showing that the Veteran has a present disability is established, there is no evidence of the condition during ACDUTRA, and there is no causal relationship between the presently diagnosed cervical spine disorder and an event occurring during ACDUTRA, elements 2 and 3 of Shedden are not shown to establish service connection for the claim of a cervical spine disorder.  

Service connection for a cervical spine disorder on a direct basis is not warranted.  

The Veteran also maintains in the alternative, that his cervical spine disorder is warranted on a secondary basis.  He alleges that his cervical spine disorder is due to his service-connected low back disability.  He maintains that his service-connected lumbar disorder placed undue stress on his cervical spine causing his cervical spine disorder.  

Based on the evidence of record, the claim for a cervical spine disorder, secondary to the Veteran's service-connected low back disability must fail.  As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra. 

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for a lumbar spine disability.  

As to Wallin element (1), the Veteran presently suffers from a cervical spine disorder.  He has been diagnosed with cervical disc disease.  He has been treated on a consistent basis for the same.  

However, the Board finds that a preponderance of the evidence is against the finding that the Veteran's cervical spine disorder is related to his service-connected herniated nucleus pulposus, lumbar spine.  (Wallin element number three).  

The Court has held that a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The July 2012 VHA opinion provides such information.  The opinion reviewed the record in its entirety, to include the Veteran's lay history.  After that, the expert provided a thoughtful opinion that explained in his determination that the Veteran's cervical spine condition was not caused by service, a service-connected disability, nor was it worsened by a service-connected disability.  The examiner indicated that the Veteran's cervical spine disorder was the result of the normal aging process.  He related that if the injury in service would have caused cervical spine problems, those symptoms would be consistent with what he was complaining of to date, and his complaints at the time of injury are not consistent with his present, radicular complaints.  He also indicated that the medical literature supports that a fusion, such as the Veteran has undergone, can put stress on the vertebral segments adjacent to the fusion.  However, the cervical spine is not adjacent to the Veteran's fusion performed at the site of L5-S1.  Moreover, while the chronic lumbar spine could cause intermittent flare-ups by altering his posture, the literature does not support that it would aggravate or worsen the cervical spine condition beyond its natural progression.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet.App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet.App. 30 (1993); see also Colvin v. Derwinski, 1 Vet.App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993); Sklar v. Brown, 5 Vet.App. 140 (1993).  

The August 2004 VA opinion rendered by the Veteran's primary care physician, the January 2005 VA examination report, the July 2008 opinion provided by the Veteran's private chiropractor, and the December 2010 VA examination report and opinion, lacked probative value.  

The August 2004 VA opinion indicated that the Veteran's ongoing problem with his back and neck were somewhat related to his service-connected back disability and this was definite worsening/progression of the problem.  Unfortunately, the examiner gave this opinion and provided no supporting rationale for her findings.  

The January 2005 VA examination report, also lacked probative value.  It provided medical findings, but was ambivalent and did not indicate a basis for its finding that the Veteran's cervical spine disorder was more likely than not unrelated to a lumbar herniated disc from 1972.  The examiner gave no reasoning and made a blanket statement indicating no rationale for the statement.  

The July 2008 opinion provided by his private chiropractor also possessed limited probative value.  He indicated that the lumbar injury in service added undue stress to the Veteran's entire spine and accelerated the degenerative changes that usually occur with aging.  Although he provided a rationale for why the lumbar injury was aggravating the cervical spine disorder, he did not articulate how the injury that was sustained during ACDUTRA added stress to the entire spine.  Contrary to the July 2012 VHA opinion, wherein the medical expert indicated that the lumbar fusion could have put increased stress on the vertebral segment adjacent to the Veteran's fusion site, the chiropractor did not give an explanation as to how one aspect of the lumbar spine worked to aggravate the entire spinal column.  The VHA medical expert, on the other hand, not only relied on his own knowledge, he researched the medical literature and addressed his findings to the medical evidence at hand.  Therefore, the Board favors the VHA medical expert opinion over that of Dr. D.K.D., the Veteran's private chiropractor.  

The December 2010 VA medical opinion, although thorough as to reporting the evidence and referencing other medical findings of record, did not provide a rationale for his findings that the Veteran's cervical spine disorder had not been aggravated by his service-connected lumbar spine disability.  

Under these circumstances, the Board concludes that the VA July 2012  medical expert opinion constitutes the most probative (persuasive) evidence on the question of whether the Veteran has a cervical spine disorder that was caused or permanently aggravated by any service-connected disability.  Hayes v. Brown, 5 Vet.App 60, 69-70 (993).  .   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).   Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Although the Veteran is competent to report that he noticed/observed/experienced a cervical spine disorder after his service-connected disabilities started, the Board must still weigh his lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465 .  

In this case, however, the Veteran is not competent to provide testimony regarding whether or not he has a cervical spine disability and the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because disc disease of the cervical spine is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Although the Veteran has made cervical spine complaints, he is not competent to determine if these findings are a disability of the cervical spine and he is not able to determine the etiology of these complaints.  

Moreover, the Veteran's lay history of possibly injuring his neck at the time of his injury during ACDUTRA and experiencing neck pain since that time was fully considered in the July 2012 VHA opinion.  The Veteran's lay statement is also outweighed by that professional opinion.  That opinion included a review of all the evidence of record, a search of the medical literature to substantiate the expert's findings, and a rationale for the negative findings. See Nieves- Rodriguez v. Peake.  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  

Because the Veteran's cervical spine disorder was not found to be caused or permanently aggravated by his service-connected lumbar disability, Wallin element 3 has not been satisfied, and the claim also fails on this basis.  The preponderance of the evidence is against the claim for a cervical spine disability secondary to a service-connected disability and service connection on a secondary basis is not warranted.  


ORDER

Service connection for cervical disc disease, to include as secondary to service-connected herniated nucleus pulposus, lumbar spine, is denied.  


REMAND

Additional development is necessary in this appeal.  

The Veteran claims that his herniated nucleus pulposus is more severe than the current evaluation reflects.  He maintains that he has severe back pain and that he is incapacitated by the pain on a regular basis.  

A review of the record shows that the Veteran was hospitalized and underwent low back surgery in February 2011.  The Veteran's low back disability has not been evaluated since that hospitalization.  The Board is cognizant of the fact that the Veteran is presently receiving compensation for the herniated nucleus pulposus along with associated neurological symptomatology effecting his right and left lower extremities, and that he is also in receipt of a total disability evaluation based on individual unemployability.  However, the fact also remains that a higher (60 percent) rating could be assigned for his low back disability based on findings of incapacitating episodes.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC, specifically since the Veteran's February 2011 private decompressive lumbar laminectomy.   

2.  The Veteran should undergo an appropriate VA neurologic examination to determine the current severity of the Veteran's herniated lumbar pulposus, lumbar spine.  All indicated studies should be performed.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should indicate whether the Veteran has favorable or unfavorable ankylosis of the entire thoracolumbar spine, and if he has incapacitating episodes of at least 6 weeks during the past 12 months, the examiner must indicate whether it required bed rest and treatment prescribed by a physician.  

The examiner should also evaluate the Veteran's peroneal palsy, left lower extremity radiculopathy and right lower extremity radiculopathy, and determine whether they slight, moderate, moderately severe, or severe, in degree.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


